The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 6, 2015

                                     No. 04-14-00181-CR

                                      Michael A. RIVAS,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 12-04-10954-CR
                      The Honorable Camile G. Dubose, Judge Presiding


                                        ORDER
        The State’s brief was due December 31, 2014, but was not filed. On January 2, 2015, the
State filed a motion to extend time to file its brief, asking for an extension of ninety days. We
GRANT the State’s motion and ORDER the State to file its brief in this court on or before
March 31, 2015. The State is advised that NO FURTHER EXTENSION OF TIME TO
FILE THE BRIEF WILL BE GRANTED ABSENT WRITTEN PROOF OF
EXTRAORINDARY CIRCUMSTANCES.

                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court